Citation Nr: 9921812	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  96-47 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to benefits for hepatitis under the provisions of 
38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1972.

This appeal arises from a rating decision of May 1996 from 
the Atlanta, Georgia, Regional Office (RO).


FINDING OF FACT

There is no competent evidence in the record which shows that 
the veteran was infected with hepatitis due to VA treatment.


CONCLUSION OF LAW

The claim for benefits for hepatitis under the provisions of 
38 U.S.C. § 1151 is not well grounded.  38 U.S.C.A. § 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it is noted that the RO made numerous 
attempts to obtain the veteran's complete 1991 through 1995 
VA medical records.  However, the RO was only able to obtain 
copies of several medical records from 1995 and limited 
medical records from 1991 to 1995 that were apparently 
retrieved from an electronic storage and retrieval system.  
The VA medical facilities from which the records were sought 
indicate that the records from 1991 to 1995 were not 
available.  Therefore, the Board of Veterans' Appeals (Board) 
must proceed with consideration of the veteran's claim with 
the records that are available. 

On October 1, 1997, 38 U.S.C. § 1151 was amended.  In 
essence, this amendment required that to establish 
entitlement to benefits under 38 U.S.C. § 1151, there must be 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of the 
VA in causing disability or death.  The prior provisions of 
38 U.S.C. § 1151 did not contain such a fault requirement.  
However, since the appellant's claim was received prior to 
the effective date of the amendment, this decision will be 
based on those provisions of 38 U.S.C. § 1151 that were in 
effect prior to October 1997.  VAOPGCPREC 40-97.

The threshold question to be resolved is whether the 
veteran's claim is well-grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has held that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) does 
not arise until there is a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  A claimant has, by 
statute, the duty to submit evidence that a claim is well-
grounded.  The evidence must "justify a belief by a fair and 
impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  Where such evidence is 
not submitted, the claim is not well-grounded, and the 
initial burden placed on the appellant is not met.  See 
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, ... and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability..., disability 
or death compensation ... shall be awarded in the same manner 
as if such disability, aggravation, or death were service- 
connected.  38 U.S.C.A. § 1151 (West 1991).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a) (1998).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim is based will be compared with 
the subsequent physical condition resulting from the disease 
or injury, each body part involved being considered 
separately.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b) 
(1998).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c) (1998).

The veteran claims that he was a resident of a VA domiciliary 
from 1991 to 1995.  VA records that are available do show 
medical treatment during this time period and that he was a 
resident of a VA domiciliary.  Letters from the American Red 
Cross, dated in July 1993 and August 1993, indicate that the 
veteran's blood tested positive for antibodies for hepatitis 
B and C.  The veteran claims he did not have hepatitis when 
he entered the domiciliary and that he was infected due to VA 
medical tests and treatment while at the domiciliary.  

The requirement for entitlement to benefits under the 
provisions of 38 U.S.C. § 1151 is that VA treatment cause or 
aggravate hepatitis.  However, there is no evidence in the 
claims file which shows that the veteran was infected with 
hepatitis due to VA treatment.  38 C.F.R. § 3.358(a), (b) 
(1998).  The evidence of record only shows that he was noted 
to have hepatitis antibodies while he was in a VA 
domiciliary.  While the veteran claims that VA tests and 
treatment caused him to become infected with hepatitis, there 
is no competent medical evidence in the claims file which 
supports this assertion.  The veteran's assertion is not 
probative since as a lay person, he is not competent to 
render an opinion as to medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Furthermore, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Id.

The appellant has not submitted evidence that would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  There is no competent evidence in the record 
which indicates that VA treatment of the veteran caused him 
to become infected with hepatitis.  Accordingly, the claim is 
not well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992), Caluza v. Brown, 7 Vet.App. 498 (1995).  

A claim that is not well grounded is still a claim, and the 
appropriate disposition of such a claim is to disallow it.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).  Additionally, 
where a claim is not well grounded, the VA does not have a 
statutory duty to assist the claimant in developing the 
claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd. Epps v. Gober 126 
F.3d 1464 (Fed.Cir. 1997).

Based on the foregoing, the veteran's claim for benefits for 
hepatitis under the provisions of 38 U.S.C. § 1151 is denied 
as being not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


ORDER

Entitlement to benefits for hepatitis under the provisions of 
38 U.S.C. § 1151 is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

